    Case 2:20-cv-00274-ECM-WC Document 4 Filed 05/08/20 Page 1 of 4

                               .A;c1c0e,                  ,c.A- DE LA 6-b"nc-
                                                         o       n
                                                                                                      CEIVED
                              1\le.koPs2))                   23r'./4(                     1010 RiY          P 12: 42
A
                                       PI

                                                                                              ‘.;t)        -       c).-)i-         la     h



    -heclerc-1                      ()            SC1

                vos
                 (    Cr\       PC        Moni-ylio-ckA
                                                  ce-e-Nzta.n4 )

                                              JLACk e-r\akArrl fia )0(\ nS\ S/ry•Ci-t'r:
                                                      0(CA ex-        c.:.-r,ck           ;    er0C-')            S -6,1461..4




                   4,),NNe._ \,0‘...1) c.....,e-i-y-n-e -..?\ . 6„v...,,,,;\ --S-r.(
                                                                                   . -IereA (-) Q...cir-r-
                       1)
                               e-N .it"       3-e_                                 ck e-f-                     be.4-

                               S...L.r\CL-C"...Skuoak             \---\           s

             C.\_°).1-7t>\)   A-0
                               kr\p,-nc
                                          k e_.              J\
                                                        S6.05v-r-C_
                                                                                                 -0      \(V\          117   r




                                                                                               J\ck ck             r -1                 e-r c=23.-er


       Ar   rlb-                C.) \                    C                                                      L.L.             • u

    \ge--1-- v-4,21)           ,G)P osna.                                         \,(NC)                 =re-‘c.:A.1
                                                                                                                             c..-r‘ et
                                                                                      I
Case 2:20-cv-00274-ECM-WC Document 4 Filed 05/08/20 Page 2 of 4




                   *Le-                                    LA%                       **-e-      xe
  co-c. OAccte. Se 0-e--r c-\                                                            LA.p FL)  ±1,-e-
Y\C\.         tAA-\ c.-\                                                  cOlesect        \00..*

                                                   _ D            •-y-\       Pe-r-     0            0(.4

            c‘                                             /14"ec_41k./                             0.1   r-VIt-'t CC   ‘.,0

                     es                            boo.,                                         \ -1-)
                                         \--LA                      e serir
        (..),(NC-C                                                             71,    \                         I fC C.--shve„,

\o,\                                             c-‘          ,4=- r       _~r~~      ~re5            Jc4-
                                                 C- c-\\ok,,s"s%
                                               --Vormel                                     (=                                    r
                     ArNA             eic e                                   00v3‘'.'S              `'-`
                                                                                                        ‘1
                          It
                                                 V•Pe-        a \it, kit. kkc-* \v.-x.)/14 k).)er-c..
                                                          --VLA


                                                         a.e_     ,\ov,, cV% c      v c\11/44 Nacl eo e.



                                               A1/4A 5 -                     Do         DO            c, Jce pt.


                                          e-c\S o N.S                                               \r‘ii,-,dcet 6,
       AA-L.                   be-N    \\12-       "/r-eNtecV




                               \NW-€-4-          -\-LX        N.. to                                 c
                                                                                                     3o,y\,3
                     Dr' "*"\-k) a-c-\\                              - ‘\\ke e
                                                              Fv=2)r••




                               r.\6c.,--t-k            5--1               14'.0o - S',00                          f


                                                                                           e•                   )
       QOYN\-6-nemiD
Case 2:20-cv-00274-ECM-WC Document 4 Filed 05/08/20 Page 3 of 4




                                     e      b‘s           tm\A                    °                  \AC"                 Y ner
                                                                                                                          '  '  4-s
                    Nce.c-ciks                                                                      11/4.}..poy-1            e C-        v C_.

c.)                        r-142.--          rNe       elS            ‘
                                                                      )S                                  *Le_                      oP
      Concsre-cs                                          (Drck.e.r, 0                       -A440r
              (1              ,
                    v eA)-e_c-                        ckS2-4- e13,



                                 \.te-rN                                  r-Nrt                               S
               CCS                                                                        '‘S    CAe-er,
                                                                                                       e^       *ko-               LA-

                   (?('                     4)Pc-c
                                         \../
                                            1            ck.A-•
                                                              .t ext         \3e Coy-e.            \3-e-.sc.:\      .
                                                     r71 \           Cr                             .A                  s'r
k(-e.-rv-N e t                             A1/4)..)'‘‘ tem_        ece:w 0,1 e r r01,•                              We-rem.

i/V)c\Cir\S                      St J)c                        f\\,c,kr,V)5)1+
                          rewye-61-C,'                    Th'orm   \ou"clk                                    or\cA-e—

                                 e              o,n--e, 0,o n C   vv\a-4.+ %.,,k-c• c-r-                                C-S
  \OA                                                pe c21 ac-1\          Vc-11
      ,,,k-e..._341,-\12-n-k--                    ync=cke..                           ?ct_c--5                    5
                                                                                                             C.1-1,
                                                                                                                  , my-

                                                                                                     LAD,Psrre,,,
                                                                                                                -6

                            ir
                                            Pron no+               cAbs           \4c.)                    Lz>0 r
                                                                                                                              ,1
                          v--›;3.1 Nd'r \c\12_\(3             \Apo. j \kuk,k          tO'r   nc./-\-1-\       e...e"-N.11,
                                                                                                                         \




                                                               (I"'"-1 k j A6-0
                                                              \n                                      Sc p rtn
                                                                       1nA:or•-t                            1*- )0bkoi
 Case 2:20-cv-00274-ECM-WC Document 4 Filed 05/08/20 Page 4 of 4




                                    )                  cl-r\a 4-t-e,                      LA,"\-       C.1 ?co          cc_4-,UYl s
           k n ejkAckx_ck         1-r)            \c-e-(In e cl                                              L,D,    \D-e e &LA,s-e_

 c)       \c\-ks           So)c                                cluc_ +0        Ay                      ALL                  '
                                                                                                                            01 1

      t             A-f-se....                            s            rNs         y‘              r     e              s

-\-L2._      4- erv-
                   ‘,e.eVt e_s                      e_c          a ---TL.N,s                                   Ps-%
      cy‘u c             \(-3,.(                    ki0        ••-y-\(1 e...44-‘-p)--c11Th                                  e   ,onect




             1L                                         KO         C'‘ Le-         VOr.                  eAln (...)+'"•)r)

      OC\-               r 1)Y-4         CS   300 -4-                                        (A. c, Ca40
                    AI) 61-         4-1->\        -\-31t\C;V   €-Q-e-r1/4-k                                         " e_ 11
  +Le_                                                                                                                 10

          ;k-
      \_An.           A-c_ n nel         LADV‘
                                             ‘‘       ic)6SC)rNS--i- S                                 <A       eNS

`'(\0-AA UrN       A_7 V&A-                                                   cA                       e-      4-0 +Lt-

  \CAA)            Ps,
                     "                r- N.A-\
                             -or\5A-- )
                             0                                                                                          r‘S

                          ry\'‘ cc \I- Pf31             t\ C a    .k-WO                       c    c-k
               \e.Q.,10s                                                             c

 0_0           ,


                             9e c.,\--C't..6i11
                      c,2 itA                 P)A-v\                Qoe
